Citation Nr: 0911212	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased his evaluation to 50 percent.

In his substantive appeal, the Veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the Veteran was informed by letter 
that the hearing was scheduled for December 2008.  The 
Veteran failed to report for the scheduled hearing.  In 
February 2009 the Veteran submitted a request for a new 
hearing date, stating that he had not been notified of the 
previous date.  The request was denied by motion dated March 
2009. 


FINDING OF FACT

The Veteran's PTSD symptoms have been productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: hypervigilance, 
difficulty sleeping, nightmares, anxiety, and deficits in 
attention and concentration.  There was no evidence of 
obsessive rituals that interfered with routine activities, 
thought disorder, impaired cognition, hallucinations or 
delusions, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the United 
States Court of Appeals for Veterans Claims (Court) held that 
"staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms 
that would warrant different ratings.  In this case the Board 
has concluded that the disability has not significantly 
changed and that a uniform evaluation is warranted.

Under the General Rating Formula for Mental Disorders, in 
relevant part, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2008).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2008).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995); 38 C.F.R. § 4.126. 

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).

The Veteran submitted his claim for an increased evaluation 
for his PTSD in February 2005.  A review of the evidence of 
record reveals that the Veteran's PTSD does not warrant a 
disability rating in excess of 50 percent for the rating 
period on appeal.  

The record shows that in April 2005 the Veteran was homeless 
and unemployed.  Assessed by a VA social worker, the Veteran 
had problems sleeping, concentrating, and controlling his 
emotions.  The Veteran had had no hospitalizations for PTSD, 
nor any formal treatment or therapy.  The Veteran reported he 
had used drugs, every one except heroin and intravenous, 
including crack cocaine the week before.  The Veteran also 
admitted using alcohol, for which he had already been in 
treatment once.  The social worker noted no history of racing 
thoughts, and opined the Veteran's long history of paranoid 
thinking and audio and visual hallucinations were probably 
drug induced.  The social worker observed problems with both 
long- and short-term memory during the interview.  The 
impression was of polysubstance abuse, not in remission, 
crack cocaine, and alcohol, and PTSD by history.  The 
assigned GAF was 40.  The social worker concluded by 
expressing his concern that the Veteran did not really 
understand that his major problem was drug and alcohol use.

In July 2005 the Veteran was afforded a VA PTSD examination.  
The examiner noted at that time the Veteran was living in a 
shelter and he was unemployed.  During his period of 
homelessness, the Veteran had been assaulted and robbed twice 
which led to more frequent and severe symptoms of PTSD.  The 
Veteran had become more hypervigilant, had persistent 
difficulty sleeping, felt extremely anxious and uncomfortable 
in crowds, and was depressed.  The Veteran reported 
nightmares related to his Vietnam experience at least 4-5 
times a week.  The Veteran stated he had had hip replacement 
surgery within the prior 3 years and that was the sole reason 
he was not employed at that point.  Divorced, the Veteran had 
two grown children from whom he felt alienated.  Upon 
objective examination, the examiner observed the Veteran had 
impaired short-term memory, some deficits in attention and 
concentration, chronic moderate anxiety, though no panic 
attacks.  The Veteran was increasingly socially isolated.  
The examiner made the Axis I diagnosis of PTSD, chronic, and 
alcohol dependence, and assigned a GAF of 50. 

In January 2007 the Veteran was afforded an additional VA 
PTSD examination.  The Veteran lived in a homeless shelter 
and remained unemployed.  His history now included two 
arrests for drug possession and he reported he was then in a 
drug rehabilitation program.  The Veteran reported nightmares 
constantly, visual and auditory hallucinations, an inability 
to trust others and to be in crowds.  He also reported sleep 
"problems" such that he would scare other people living in 
the shelter.  The Veteran reported he was not currently 
taking any medication for his PTSD and his last treatment had 
been the July 2005 VA examination.  The examiner observed the 
Veteran had little insight and was a questionable historian, 
though immediate memory was good.  There appeared to be no 
impairment of the thought process and no reported 
hallucinations.  Speech was logical and goal-directed.  The 
examiner did not observe inappropriate or obsessive-
compulsive behavior.  The examiner noted she had reviewed the 
claims file and concurred with the conclusion of the July 
2005 examiner that while the Veteran met the criteria for 
PTSD, his history of substance abuse was higher than that 
commonly seen in PTSD sufferers.  The examiner found a 
predominance of the Veteran's impairment was due to his 
substance abuse and it was difficult to determine how much 
was due solely to his PTSD.  The examiner assigned an overall 
GAF of 40.  

In an October 2008 VA mental health note, the Veteran came 
for his second PTSD visit that year.  He reported that he 
stopped taking his medication because they did not help his 
symptoms.  He reported no flashbacks, hypervigilance, or 
anxiety symptoms in the previous months.  He denied 
depressive symptoms though he still had difficulty staying 
asleep.  He continued to smoke and drink, though he denied 
recent drug use.  He reported working part-time as a day 
laborer and renting a room from a friend.  The examiner found 
no audio or visual hallucinations, no delusions, though 
insight and judgment remained poor.  The GAF assigned was a 
63.    

In light of the aforementioned findings, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 50 percent.  Specifically, there is no 
evidence of obsessional rituals that interfere with routine 
activities, thought disorder, impaired cognition, PTSD 
induced hallucinations or delusions, near-continuous panic, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  His PTSD has been characterized by sleep 
disturbances several days a week, concentration and memory 
difficulties, hypervigilance, isolative tendencies, and 
occasional nightmares.  

The Board is cognizant of the Veteran's twice assigned GAF 
score of 40.  See April 2005 assessment and July 2005 VA 
examination report.  Nonetheless, while the score may denote 
serious PTSD symptoms or a serious occupational or social 
impairment, the Board finds that the Veteran's clinical 
disability picture is illustrative of no more than moderate 
impairment.  The Board also points out that the examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is a factor for consideration.  It 
is not determinative of the percentage VA disability rating 
to be assigned.  The VA disability percentage rating is based 
on all the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95.  
In this case, as noted above, the Veteran's PTSD symptoms are 
not productive of, or consistent with, the criteria for a 70 
percent rating, at any time during the appeal period.  Both 
VA examiners found his alcohol abuse to be as significant or 
predominant, if not more so, than his PTSD symptoms.  The 
Veteran is only service-connected for his PTSD disability.

Further the January 2007 VA examiner had not determined that 
the Veteran's PTSD symptoms had increased in frequency and 
severity, with respect to his sleep difficulties, nightmares, 
depression, and hypervigilance.  The Veteran now lived in a 
shelter, which is some improvement from being homeless, 
though he remained unemployed.  The examiner also concurred 
with the 2005 examination that the Veteran's alcohol 
dependence remained a predominant factor in his impairment, 
such that she could not determine to what extent his 
impairment was due to his PTSD alone.  Other symptoms 
suggestive of a 70 percent evaluation are neither complained 
of nor observed by medical health care providers.  
Specifically, there are no reports of suicidal ideation, 
obsessive rituals that interfere with routine activities, 
illogical, obscure, or irrelevant speech, or near-continuous 
panic or anxiety.  Accordingly, the Veteran's service-
connected PTSD warrants no higher than a 50 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's PTSD disability.  There is no 
indication that the Veteran's PTSD, in and of itself, is 
productive of marked interference with employment, 
necessitates frequent or any hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Accordingly, referral for consideration of 
extraschedular rating is not warranted.

In conclusion, the Veteran's service-connected PTSD does not 
warrant a disability rating in excess of 50 percent for 
service-connected PTSD, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  The VCAA letter generally 
informed the Veteran that it was working on his service-
connected compensation claim for PTSD, told him what VA would 
do to help him substantiate his claim, and asked him to 
submit information and evidence on his behalf.  Moreover, 
additional notice was sent in July 2007 and in May 2008 and 
the claim was readjudicated in September 2007, November 2007, 
and October 2008 supplemental statements of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
notice letters in 2007 and 2008 fully complied with the 
mandates of Pelegrini, Mayfield, Dingess and Vazquez-Flores.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran VA PTSD 
examinations in July 2005 and January 2007, obtained medical 
opinions as to the severity of disability, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


